Case 7:12-cv-06421-KMK Document 242-1 Filed 05/19/21 Page 1of 3

From: Edward Bronson <edwardlhv@ gmail.com>
Sent: Friday, June 14, 2019 10:53 AM
To: Ashwood L. Forbes <alf@forbescolaw.com>; Tucci, Allen <Tuccia@whiteandwilliams.com>; 'Messam,

Rex' <rex.messam@engelvoelkers.com>; 'Alonzo Malcolm' <anbdrafting@yahoo.com>

Subject: RE: Client Due Diligence & KYC Forms

 

CAUTION: This message originated outside of the firm. Use caution when opening attachments, clicking links or responding to requests for

information.

From: Edward Bronson [mailto:edwardlhv@ gmail.com]

Sent: Thursday, June 13, 2019 3:11 PM

To: Ashwood L. Forbes; 'Tucci, Allen'; 'Messam, Rex'; Alonzo Malcolm
Subject: RE: Client Due Diligence & KYC Forms

Nash,

Just spoke to Dr Krost on the 2.5M. See below:

“The money is to clear at hsbc tomorrow that was transferred from ibsc... they are hoping to send something out by early next week.”

Sorry for the delay.

EB

Sent from Mail for Windows 10

From: Ashwood L. Forbes
Sent: Friday, June 14, 2019 10:49 AM

To: 'Edward Bronson’; 'Tucci, Allen'; 'Messam, Rex'; 'Alonzo Malcolm!
Subject: RE: Client Due Diligence & KYC Forms

Morning Edward,

We cannot open your email. Can you please resend?

Regards,

 

Ashwood L. Forbes
Managing Partner

E: alf@forbescolaw.com

W: www. forbescolaw.com

T: (649) 332-4176
F: (649) 339-4177

 

 

 

 

 
 

 

Suile #7

Southern Shores

P.O. Box 1180

Leeward Highway
Providenciales

Turks and Caicos Islands

Forbes & Co

The information contained in this e-mail is confidential and is intended for the named recipient only. If you are not the named recipient, please notify us by telephone on #649-332-4176 immediately and delete it from your

device.

Forbes & Co has taken every reasonable precaution to ensure that any attachment to this e-mail has been checked for viruses. However, we cannot accept liability for any damage sustained as a result of any such software

viruses

and advise you to carry out your own virus check before opening any attachment. Furthermore, we do not accept responsibility for any change made to this message after it was sent by the sender.

From: Edward Bronson [mailto:edwardlhv@ gmail.com]

Sent: Thursday, June 13, 2019 3:11 PM

CONFIDENTIAL

WWBR2_005778
Case 7:12-cv-06421-KMK Document 242-1 Filed 05/19/21 Page 2 of 3

To: Ashwood L. Forbes; 'Tucci, Allen'; 'Messam, Rex'; Alonzo Malcolm
Subject: RE: Client Due Diligence & KYC Forms

Nash,
Just spoke to Dr Krost on the 2.5M. See below:

“The money is to clear at hsbc tomorrow that was transferred from ibsc... they are hoping to send something out by early next week.”

Sorry for the delay.
EB

Sent from Mail for Windows 10

From: Ashwood L. Forbes

Sent: Thursday, June 13, 2019 2:02 PM

To: ‘Edward Bronson’; 'Tucci, Allen'; 'Messam, Rex'
Subject: FW: Client Due Diligence & KYC Forms

 

Dear Sirs,
Please see attachment

 

Ashwood L. Forbes Suite #7

Managing Partner Southern Shores

E: alf(@forbescolaw.com P.O. Box 1180

W: www.forbescolaw.com Leeward Highway

T: (649) 332-4176 Providenciales

F: (649) 339-4177 Turks and Caicos Islands

 

 

 

 
 

 

Forbes & Co

The information contained in this e-mail is confidential and is intended for the named recipient only. If you are not the named recipient, please notify us by telephone on #649-332-4176 immediately and delete it from your
device.

Forbes & Co has taken every reasonable precaution to ensure that any attachment to this e-mail has been checked for viruses. However, we cannot accept liability for any damage sustained as a result of any such software
viruses

and advise you to carry out your own virus check before opening any attachment. Furthermore, we do not accept responsibility for any change made to this message after it was sent by the sender.

From: Kerchelle E. Bain [mailto:keb@forbescolaw.com]
Sent: Thursday, June 13, 2019 2:53 PM

To: Ashwood L. Forbes
Subject: Client Due Diligence & KYC Forms

See attached.

 

  

CONFIDENTIAL WWBR2_005779
Case 7:12-cv-06421-KMK Document 242-1 Filed 05/19/21 Page 3 of 3

 

 

 

 

 
 

 

 

Forbes & Co

The information contained in this e-mail is confidential and is intended for the named recipient only. If you are not the named recipient, please notify us by telephone on #649-332-4176 immediately and delete it from your
device.

Forbes & Co has taken every reasonable precaution to ensure that any attachment to this e-mail has been checked for viruses. However, we cannot accept liability for any damage sustained as a result of any such software
viruses

and advise you to carry out your own virus check before opening any attachment. Furthermore, we do not accept responsibility for any change made to this message after it was sent by the sender.

Virus-free. www.avast.com

 

CONFIDENTIAL WWBR2_005780
